September 18, 2012 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention: Suzanne Hayes Re:JMP Group Inc. Registration Statement on Form S-3 File No. 333-183619 Request for Acceleration Dear Sir or Madam: Pursuant to Rule 461 promulgated under the Securities Act of 1933, as amended, the undersigned registrant, JMP Group Inc., a Delaware corporation (the “Registrant”), hereby requests that the above-referenced Registration Statement be declared effective at 4:00 P.M., New York City time, onSeptember 19, 2012, or as soon as practicable thereafter. The Registrant hereby acknowledges that: (i) should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the Registration Statement effective, it does not foreclose the Commission from taking any action with respect to the Registration Statement; (ii) the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the Registration Statement effective, does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the Registration Statement; and (iii) the Registrant may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, JMP GROUP INC. By: /s/ Raymond S. Jackson Raymond S. Jackson Chief Financial Officer JMP Group Inc. 600 Montgomery Street tel415.835.8900 Suite 1100 fax415.835.8910 San Francisco, CA94111 www.jmpg.com
